Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary Harkcom on 3/8/2022.

The application has been amended with respect to claims submitted 10/18/2021 as follows: 

1. (Currently Amended) A content selection method using a computer, comprising: acquiring a plurality of images related to intensities of at least one emotion, wherein the intensities are based on determined values of selectable criteria, which include arousal level, emotional valence, tension, complexity, and stress;
displaying the plurality of images in a selectable manner in a display, wherein the displaying of the plurality of images includes displaying a plurality of images related to intensities of a first emotion;
acquiring an intensity of the first related to intensities of the first emotion, 
measuring a selection time lasting from when the plurality of images are displayed until the image is selected by the user;
in response to the selection, displaying, in a selectable manner, a second plurality of images related to intensities of a second emotion only when the measured selection time is shorter than or equal to a predetermined time, the second emotion differing from the first emotion; 
in response to a selection of the second emotion, acquiring a target emotional state that indicates an emotional state that the user has set as a target;
determining a content to be used to change the current emotional state to the target emotional state; and
outputting the content.  

2. (Original) The content selection method according to claim 1, further comprising: acquiring user identification information to be used to identify the user,
wherein the acquiring of the plurality of images includes acquiring the plurality of images related in advance to the user identification information.  

3. (Original) The content selection method according to claim 1, further comprising: displaying the plurality of images in a selectable manner in the display after the acquiring of the current emotional state has been performed,
wherein the acquiring of the target emotional state includes acquiring an intensity of the at least one emotion to which the image that the user has selected from the plurality of images is related and designating the acquired intensity as the target emotional state.  


the content selection method further comprising: 
displaying the coordinate plane in the display together with a coordinate point corresponding to the current emotional state after the acquiring of the current emotional state has been performed,
wherein the acquiring of the target emotional state includes acquiring a coordinate value of a coordinate point corresponding to the target emotional state that the user has selected through the coordinate plane and designating the acquired coordinate value as the target emotional state.  

5. (Cancelled)  

6. (Previously Presented) The content selection method according to claim 1, further comprising:
storing a history of the acquired current emotional state; and
assigning a high priority to the intensity of the emotion when a difference between intensities of the emotion in the current emotional state which have been acquired previously and two times before is equal to or greater than a threshold,
wherein the displaying of the plurality of images includes sequentially displaying a plurality of images related to intensities of the emotion to which the high priority is assigned.  

7. (Original) The content selection method according to claim 1, further comprising: compensating for the acquired current emotional state, based on a current time and features of the 
8. (Original) The content selection method according to claim 1, further comprising: acquiring biometric information from the user; and
compensating for the acquired current emotional state, based on the acquired biometric information.  

9. (Currently Amended) A content selection device, comprising:
a processor;
a memory;
a display;
and a transmitter/receiver configured to execute operations, including
acquiring a plurality of images related to intensities of at least one emotion, wherein the intensities are based on determined values of selectable criteria, which include arousal level, emotional valence, tension, complexity, and stress;
displaying the plurality of images in a selectable manner in a display, wherein the displaying of the plurality of images includes displaying a plurality of images related to intensities of a first emotion;
acquiring an intensity of the first related to intensities of the first emotion, designating 
measuring a selection time lasting from when the plurality of images are displayed until the image is selected by the user;
in response to the selection, displaying, in a selectable manner, a second plurality of images related to intensities of a second emotion only when the measured selection time is shorter than or equal to a predetermined time, the second emotion differing from the first emotion;
in response to a selection of the second emotion, acquiring a target emotional state that indicates an emotional state that the user has set as a target;
determining a content to be used to change the current emotional state to the target emotional state; and
outputting the content.  

10. (Currently Amended) A non-transitory computer-readable recording medium that stores a content selection program that causes a computer to perform: acquiring a plurality of images related to intensities of at least one emotion, wherein the intensities are based on determined values of selectable criteria, which include arousal level, emotional valence, tension, complexity, and stress;
displaying the plurality of images in a selectable manner in a display, wherein the displaying of the plurality of images includes displaying a plurality of images related to intensities of a first emotion;
acquiring an intensity of the first related to intensities of the first emotion, 
measuring a selection time lasting from when the plurality of images are displayed until the image is selected by the user;
in response to the selection, displaying, in a selectable manner, a second plurality of images related to intensities of a second emotion only when the measured selection time is shorter than or equal to a predetermined time, the second emotion differing from the first emotion;
in response to a selection of the second emotion, acquiring a target emotional state that indicates an emotional state that the user has set as a target;
determining a content to be used to change the current emotional state to the target emotional state; and
outputting the content.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175